DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630) in view of Yong-Jun et al. (2011/0269935) and Yamamoto et al. (JP 2000-080274).
Regarding claims 1, and 8:  Luo et al. teach a composition comprising polyarylene sulfide, glass fibers, and a mercaptosilane in the amount of claim 8 [Table 1; Sample No. 0005].  The Sample does not comprise an epoxysilane compound.  Luo et al. teach that their composition comprises from about 5% to about 60 wt% of a mineral filler [0073].  Luo et al. teach that they desire their polyarylene sulfide to have a low chlorine content of less than about 400 ppm [0025].  Luo et al. teach a glass fiber diameter of about 5 to about 15 microns [0067] and a length of 4 mm [0127].
Luo et al. fail to teach that their polyarylene sulfide has the claimed chlorine and sodium content.  Luo et al. teach that their composition is for electronic devices and connectors [0010-0013, 0089].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyarylene sulfide of Yong-Jun et al. as the polyarylene sulfide in Luo et al. to provide a polyarylene sulfide with enhanced properties and good thermal stability.
	Luo et al. fail to teach hydrotalcite.
	However, Yamamoto et al. teach that adding 0.5 to 5 parts by weight of hydrotalcite to an analogous composition adsorbs and traps ionic impurities and ions to improve the moisture resistance and prevent corrosion of wires [0038-0039].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5 to 5 parts by weight of hydrotalcite of Yamamoto et al. to the composition of Luo et al. as the mineral filler and to improve moisture resistance and prevent corrosion of metal in electronic devices.  
	The ranges taught overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claim 6:  The claim contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Luo et al. teach the mercaptosilane, 3-mercapto-propyltrimethoxysilane (Examples), which is very similar to the claimed silane.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
	Instant Example 5 contains A-189 in liquid form and instant Example 4 contains A-189 in solid form.  The properties derived from the two examples are almost identical properties [Instant Table 4].  
Regarding claim 7:  Luo et al. teach that their mineral filler has a particle size of less than about 100 microns [0071].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 10:  Luo et al. teach the claimed additives [0085; Examples].
Regarding claim 11:  Since the composition is the same as claimed it will possess the claimed property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
	Regarding claims 12 and 13:  Luo et al. teach molded articles that are an electronic part [Examples; Figures].


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yong-Jun et al. (2011/0269935) and Yamamoto et al. (JP 2000-080274) as applied to claim 1 above as evidenced by Luis et al. (2018/0134865) and Wypych (Handbook of Fillers, 4th Edition).
	Regarding claim 5:  Luo et al. teach Owens Corning glass fiber 910A [0127].  Glass fiber 910A from Owens Corning is an E-glass fiber as evidenced by Luis et al. [0118].  An E-glass fiber is an alumino-borosilicate glass fiber as evidenced by by Wypych (page 264).
	Regarding claim 9:  Luo et al. teach Owens Corning glass fiber 910A [0127].  Glass fiber 910A from Owens Corning is an E-glass fiber as evidenced by Luis et al. [0118].  An E-glass fiber is an alumino-borosilicate glass fiber as evidenced by by Wypych (page 264).
Luo et al. teach that their mineral filler has a particle size of less than about 100 microns [0071].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/091651 in view of Woods (EP 0,485,644). 
The copending application claims the composition, but fails to claim a hydrotalcite.
However, Woods teaches that adding 0.5-3% of the hydrotalcite DHT-4A improves the corrosion resistance of the composition (page 5; Table II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5-3% of DHT-4A as taught by Woods to the copending claims to improve the corrosion resistance of the composition.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged an unexpected result of improved tensile strength and impact strength due to the claimed melt viscosity and melting point.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The results are expected.  Yong-Jun et al. teach that a polyarylene sulfide with the claimed melt viscosity and melting point provides high strength [0025, 0026]. 
3)  The Applicant does not have a comparative example wherein the only difference is the melt viscosity and the melting point in the polyarylene sulfide.
The Applicant has alleged that Luo teaches away from the claimed melt viscosity of the PAS.  This is not persuasive because the range of less than about 2000 poise in Luo, cited by the applicant, is for the entire polyarylene sulfide composition.  The claimed melt viscosity is of the PAS, not the entire resin composition.  Luo et al. teach:  “In contrast to the melt viscosity of the melt processed polyarylene sulfide composition, the melt viscosity of the starting polyarylene sulfide that is included in the mixture can be quite high.” [0017].  Luo et al. does not teach away from the claimed melt viscosity range of the PAS.  
The Applicant has alleged that Young-Jun fails to teach the claimed iodine content.  This is not persuasive because all of the inventive examples of Yong-Jun et al. possess the claimed iodine content [Examples; Table 1].
The Applicant has alleged that Luo is silent on the diameter of the glass fibers. This is not persuasive because Luo et al. has an entire paragraph dedicated to the 
With regard to the double patenting rejection, the Applicant has made the argument that Woods requires an epoxysilane.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Woods is used in the rejection solely for the hydrotalcite.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763